            Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 1 of 7
                                                                                     FILED
                                                                                   U. S. DISTRICT COURT
                                                                               EASTERN DISTRICT ARKANSAS


                                                                                     JUN 11 2019
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS JAMES w. ~McMACK, CLERK
                                 WESTERN DIVISION         By: _ _    _ _ __
                                                                 ---'=11~,__
                                                                                                    DEPCLERK


WALTER PORTER                                                                        PLAINTIFF


vs.                                        4:19-cv-J./O1-KGB


CAPPS INDUSTRIES, LLC,                                                             DEFENDANTS
and PATRICK CAPPS      This case assigned to District Judge                Biker
                                 and to Magistrate Judge      K&Jrr\.ey
                                    ORIGINAL COMPLAINT


       COMES NOW Plaintiff Walter Porter ("Plaintiff') by and through his attorneys Lydia

H. Hamlet and Josh Sanford of Sanford Law Firm, PLLC, for his Original Complaint

against Defendant Capps Industries, LLC, and Patrick Capps (collectively "Defendant"),

and in support thereof he does hereby state and allege as follows:

                            I.        PRELIMINARY STATEMENTS

       1.      Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and a reasonable attorneys' fee and costs, as a result of

Defendant's failure to pay Plaintiff minimum wages as required by law.

                           II.       JURISDICTION AND VENUE

      2.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

      3.       Defendant Capps Industries, LLC, conducts business within the State of

Arkansas, providing transportation services within the State of Arkansas.

                                            Page 1 of7
                           Walter Porter v. Capps Industries, LLC, et al
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
             Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 2 of 7



        4.      Patrick Capps is the principle and manager of Capps Industries, LLC.

        5.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

       6.       A substantial part of the acts complained of herein were committed and had

their principal effect against Plaintiff within the Western Division of the Eastern District of

Arkansas; venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                     Ill.       THE PARTIES

       7.       Plaintiff Walter Porter is an individual and resident of the State of Arkansas.

       8.       At all times relevant to this Complaint, Plaintiff performed transportation

services for Defendant within the State of Arkansas.

       9.       Defendant Capps Industries, LLC, is a domestic limited liability company.

       10.      Capps Industries, LLC, has designated Northwest Registered Agent, LLC,

at 701 South Street, Suite 100, Mountain Home, Arkansas 72653, to accept service on

its behalf.

       11.      Capps Industries, LLC, provides on-demand and scheduled transportation

services.

       12.      Defendant Patrick Capps ("Capps") is a principal, director and/or officer of

Capps Industries, LLC.

       13.      Capps controls and has the right to control the day-to-day operations of

Capps Industries, LLC, such that he is liable to Plaintiff as an employer under the FLSA.

       14.      Capps established and maintained the policies at issue herein.




                                              Page 2 of7
                             Walter Porter v. Capps Industries, LLC, et al
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                            Original Complaint
          Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 3 of 7



       15.     Capps was at all times relevant hereto Plaintiff's employer and is and has

been engaged in interstate commerce as that term is defined under the FLSA.

       16.     Defendant's primary business purpose is to provide transportation services,

and Defendant engages drivers to accomplish this goal.

       17.     Transportation services are at least one integral part of Defendant's

business.

       18.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       19.     Defendant has at least two employees that handle, sell, or otherwise work

on goods or materials that have been moved in or produced for interstate commerce for

the benefit of Defendant.

                                IV.       FACTUAL ALLEGATIONS

       20.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       21.     To carry out Defendant's transportation services, Defendant contracted with

drivers, including Plaintiff.

       22.     Plaintiff performed the basic duties of a driver during the time relevant to

this Complaint.

       23.     The basic duties of a driver include transporting and delivering freight to

Defendant's customers.

       24.     Defendant treated Plaintiff as an "independent contractor'' for purposes of

the FLSA.

                                                 Page 3 of7
                                Walter Porter v. Capps Industries, LLC, et al
                                      U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                             Orlglnal Complaint
          Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 4 of 7



       25.      Plaintiff did not select his routes, nor was he responsible for setting long

and short-term business objectives.

       26.      Defendant required Plaintiff to enter into a standard agreement, which

Defendant called an "independent contractor agreement" or "owner-operator agreement."

       27.      Plaintiff was not involved in drafting the terms of Defendant's standard

agreement.

       28.      Defendant required Plaintiff to satisfy whatever needs and requirements

Defendant's customers had.

       29.      Plaintiff was hired to work for Defendant for an indefinite period of time.

       30.      Plaintiff did not share in Defendant's profits.

       31.      Plaintiff did not share in Defendant's losses.

       32.      Defendant paid Plaintiff through a combination of piece rates, route rates,

or delivery rates.

       33.      Defendant entered into contracts with its customers, but Plaintiff did not sign

contracts with Defendant's customers.

       34.      Defendant set prices to its customers for certain types of freight or delivery

routes without Plaintiff's input or negotiation.

       35.      Defendant made decisions on advertising Defendant's business without

driver input.

       36.      Plaintiff did not advertise himself as an independent business.

       37.      Defendant made decisions on what new business to pursue or take without

driver input.

       38.      Plaintiff did not negotiate contracts or prices with Defendant's customers.

                                              Page4of7
                             Walter Porter v. Capps Industries, LLC, et al
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
          Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 5 of 7



       39.     Defendant expected Plaintiff to follow Defendant's policies regarding how

to track deliveries.

       40.     Defendant had a general practice of keeping no contemporaneous records

of time that drivers performed transportation services on Defendant's behalf.

       41.     Defendant required Plaintiff to enter into a "lease agreement" under which

Plaintiff was required to pay Defendant for the right to drive Defendant's vehicle in the

service of Defendant's business.

       42.     Defendant used its lease agreement to shift the costs of operating its

business onto Plaintiff.

       43.    After deducting for expenses related to the operation of Defendant's vehicle

in the course of performing job duties for Defendant, Plaintiff's pay regularly fell below the

minimum wages required by the FLSA.

       44.     Defendant knew or should have known that the job duties of Plaintiff

required Plaintiff to work hours in excess of forty per week, yet Defendant failed and

refused to compensate Plaintiff for his work as required by the FLSA.

       45.    At all times relevant hereto, Defendant was aware of the minimum wage

requirements of the FLSA.

       46.     Defendant purposefully and knowingly misclassified Plaintiff as an

"independent contractor."

                                   V.       CAUSE OF ACTION

       47.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.




                                              Page 5 of7
                             Walter Porter v. Capps Industries, LLC, et al
                                 U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                         Original Complaint
            Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 6 of 7



       48.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half times regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       49.     Defendant misclassified Plaintiff as an independent contractor.

       50.     The costs that Plaintiff incurred, including but not limited to kick-backs to

Defendant for business expenses associated with operating Defendant's vehicle, caused

Plaintiff's free and clear pay to fall below minimum wage.

       51.     Defendant's failure to pay Plaintiff all minimum wages owed and

requirement that Plaintiff bear work-related vehicle expenses was willful.

       52.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, and costs, including reasonable attorneys'

fees, for all violations that occurred within the three (3) years prior to the filing of this

Complaint.

                                 VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Walter Porter, respectfully prays for

declaratory relief and damages as follows:

       A.      That each Defendant be summoned to appear and answer herein;

       B.      That Defendant be required to account to Plaintiff and the Court for all the

hours worked by Plaintiff and all monies paid to him;

       C.      A declaratory judgment that Defendant's practices alleged herein violate the

FLSA and attendant regulations;

                                             Page 6of7
                            Walter Porter v. Capps Industries, LLC, et al
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                        Original Complaint
               Case 4:19-cv-00404-KGB Document 1 Filed 06/11/19 Page 7 of 7



          D.      Judgment for damages for all unpaid minimum wages owed under the FLSA

and attendant regulations;

          E.      Judgment for liquidated damages pursuant to the same laws in an amount

equal to all unpaid minimum wages owed to Plaintiff during the applicable statutory

period;

          F.      An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorneys' fees and all costs connected with this action; and

      G.          Such other and further relief as this Court may deem just and proper.

                                                                 Respectfully submitted,

                                                                 PLAINTIFF WALTER PORTER

                                                                 SANFORD LAW FIRM, PLLC
                                                                 One Financial Center
                                                                 650 South Shackleford, Suite 411
                                                                 Little Rock, Arkansas 72211
                                                                 Telephone: (501) 221-0088
                                                                 Facsimile: (888) 787-2040



                                                                 ~~mltJt½W
                                                                 Ark. Bar No. 2011082
                                                                 lydia@sanfordlawfirm.com




                                               Page 7 of7
                              Walter Porter v. Capps Industries, LLC, et al
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                          Original Complaint
